DETAILED ACTION
Status of Claims:
Claims 1-3, 6-10, 12, 13, and 15-24 are pending.
Claims 1, 9, and 10 are amended.
Claims 4, 5, 11, and 14 are canceled.
Claims 21-24 are new.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. The applicant argues that it would not have been obvious to use isotropic graphite because of the unexpected results associated with isotropic graphite. To support this argument the applicant carriers A1 with carriers A2 and A3. This argument is not persuasive because carriers A1, A2, and A3 all show the same number of copies of target gene per 1 g of carrier, and the classification as “very good” and “good” for “strength”, “floating capability”, and “continuous pores”, are based on ranges. Therefore the actual difference between the carriers cannot be determined.   Additionally particle size is not held constant between the carries in the examples. The isotropic graphite example uses 2-500µm, the natural graphite between 2 and 10µm and the carbon nanotubes have a length of 5-100µm and diameter of 1-10µm. As there is no clear evidence of an improvement using isotropic graphite, and all other variables are not held constant between the examples there is no evidence of unexpected results.  Further, other examples using isotropic graphite have “fair”, “good”, and “poor” results as well as lower concentrations of target genes. Therefore there is no support for the argument that isotropic graphite provides unexpected results. The applicant argues that there would be no motivation to modify the carrier of Heitkamp, as modified by Niimi, and select isotropic graphite as the carrier material. This argument is not persuasive because there are no unexpected improvements associated with isotropic graphite, therefore it would a have been obvious to one skilled in the art to select any known carbon material as the carrier material.  The applicant further argues that it would have been an improvement to use isotropic graphite because of its low cost.  This argument is not persuasive because no comparison is provided between the cost of the different types of carbon material, therefore the is no support that the cost of isotropic graphite is less than that of natural graphite.
The applicant argues that a proportion of resin from 25 weight % to 35 weigh %  would not have been obvious in view of Heitkamp, which teaches 40-100 wt% polymeric material, because of unexpected results within the claimed concentration range. This argument is not persuasive because there is no support that claim claimed concentration provides an unexpected improvement. The applicant revers to carries A1 and Z3 to support this argument. There is no evidence that the claimed concentration of resin provides unexpected results as carriers Z1 and Z5, both with the claimed concentration of resin have worse results that carrier A1. Additionally the concentrations required by carrier Z3 are far outside the claimed range and no other data points are provided, therefore it cannot be shown that there is an unexpected result within the claimed range of 25 wt% to 35 wt%. As there is no evidence of unexpected results within the claimed concentration ranges it would have been obvious to one skilled in the art to adjust the concentration of resin in Heitkamp in order to optimize the carrier. Additionally Heitkamp teaches that the amount of polymeric support (resin) is dependent on the type of polymeric support used (see col. 6 lines 13-16).
The applicant argues that it would not have been obvious to select a particle size within the claimed range of claim 22 because Cho does not teach a lower limit and the particle size determine the zeta potential and there is an unexpected result within the claimed particle size range. This argument is not persuasive because examples Z3, Z4, and Z4 all within the claimed particle size range do not show improved results, therefore there is no support that the particle size generate unexpected results. Additionally the zeta potential is made obvious in view of Niimi. Therefore it would have been obvious to one skilled in the art to select a particle size within the claimed range in order to ensure that the zeta potential is within the desired range to optimize the immobilization of microorganisms. Additionally Cho teaches a particle size of 200 mesh, not 200 mesh or less (see col. 8 lines 18-25), which is within the claimed range. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heitkamp et al (USPN 5,980,738) in view of Niimi (JP 2015124306, English machine translation provided).

Regarding Claim 1:
	Heitkamp teaches the microorganism immobilized carrier, characterized by comprising a carbon component (adsorbent material is carbon) (see col. 6 lines 31-37) and a resin (polymeric material) (see col. 3 lines 43-61) and containing microorganisms adhered to a surface thereof and/or an interior thereof (biosupport is inoculated with microorganisms, microorganisms colonize within the pores) (see col. 8 lines 40-43, col. 2 lines 30-32) , wherein the carbon component is graphite (see col. 6 lines 32-37).
	Heitkamp is silent as to having a zeta potential of from -25 mV to 0 mV.
	Niimi teaches a carrier with a zeta potential between -10 mV and +10 mV, and further teaches that the zeta potential effects the immobilization of microorganisms on the carrier (see para. 0035). Given that the prior art range of -10 to +10 mV overlaps the claimed range of -25 to 0 mV a prima facie case of obviousness exists and it would have been obvious to one skilled in the art to adjust the zeta potential to within the claimed range (see In re Peterson, 315
F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05). 
	Heitkamp and Niimi are analogous inventions in the art of microbial carriers. It would have been obvious to one skilled in the art to adjust the zeta potential of the carrier of Heitkamp, as disclosed by Niimi, to between -25 mV and 0 mV in order to optimize the immobilization of microorganism on the carrier (see Niimi para. 0035).
	The combination does not explicitly teach isotropic graphite. However, Heitkamp teaches that the adsorbent is selected from carbon sources (see col. 6 lines 32-37). Therefore, it would have been obvious to one skilled in the art to select any known source of adsorbent carbon material and isotropic graphite is a known adsorbent carbon source (see Ando et al USPN 5,894,696 used as an evidentiary reference col. 9 lines 13-15).

Regarding Claim 6:
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claim 1, wherein the proportion of the carbon component is from 0 weight % to 60 weight %, and the proportion of the resin is from 40 weight % to 100 weight %. Given that the prior art proportions of 0 to 60 wt% carbon and 40 to 100 wt% resin overlap the claimed proportions of 50 to 75 weight% carbon and 20 to 40 weight% resin a prima facie case of obviousness exists and one skilled in the art would have found it obvious to use 50 to 75 wt% carbon and 20 to 40 wt% resin (see In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05).

Regarding Claim 7:
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claim 1, wherein the interior thereof includes continuous pores, and the pores have a diameter of from 1 µm to 1000 µm (1 to 420µm) (see Heitkamp col. 8 lines 10-14).

Regarding Claim 21:
	Heitkamp teaches the microorganism immobilized carrier, characterized by comprising a carbon component (adsorbent material is carbon) (see col. 6 lines 31-37) and a resin (polymeric material) (see col. 3 lines 43-61) and containing microorganisms adhered to a surface thereof and/or an interior thereof (biosupport is inoculated with microorganisms, microorganisms colonize within the pores) (see col. 8 lines 40-43, col. 2 lines 30-32).  Heitkamp further teaches the proportion of the carbon component is from 0 weight % to 60 weight %, and the proportion of the resin is from 40 weight % to 100 weight % (polymeric material) (see col. 6 lines 13-44). Given that the prior art proportions of 0 to 60 wt% carbon overlap the claimed proportions of 50 to 75 weight% carbon a prima facie case of obviousness exists and one skilled in the art would have found it obvious to use 50 to 75 wt% (see In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05). Heitkamp further teaches that the amount of polymeric material is dependent on the type of polymeric material used. It would have further been obvious to adjust the concentration of resin to 25 weight % to 35 weight % in order to optimize the support of the material. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re
Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Additionally there is no evidence of unexpected results compared to the 40 weight % resin disclosed by the prior art and the range claimed, therefore it would have been obvious to one skilled in the art to adjust the amount of resin use. 
	Heitkamp is silent as to having a zeta potential of from -25 mV to 0 mV.
	Niimi teaches a carrier with a zeta potential between -10 mV and +10 mV, and further teaches that the zeta potential effects the immobilization of microorganisms on the carrier (see para. 0035). Given that the prior art range of -10 to +10 mV overlaps the claimed range of -25 to 0 mV a prima facie case of obviousness exists and it would have been obvious to one skilled in the art to adjust the zeta potential to within the claimed range (see In re Peterson, 315
F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05). 
	Heitkamp and Niimi are analogous inventions in the art of microbial carriers. It would have been obvious to one skilled in the art to adjust the zeta potential of the carrier of Heitkamp, as disclosed by Niimi, to between -25 mV and 0 mV in order to optimize the immobilization of microorganism on the carrier (see Niimi para. 0035).

Claims 22, 10, 13, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heitkamp et al (USPN 5,980,738) in view of Niimi (JP 2015124306, English machine translation provided) and Cho et al (USPN 6,372,138).

Regarding Claim 22:
	Heitkamp teaches the microorganism immobilized carrier, characterized by comprising a carbon component (adsorbent material is carbon) (see col. 6 lines 31-37) and a resin (polymeric material) (see col. 3 lines 43-61) and containing microorganisms adhered to a surface thereof and/or an interior thereof (biosupport is inoculated with microorganisms, microorganisms colonize within the pores) (see col. 8 lines 40-43, col. 2 lines 30-32). 
	Heitkamp is silent as to having a zeta potential of from -25 mV to 0 mV.
	Niimi teaches a carrier with a zeta potential between -10 mV and +10 mV, and further teaches that the zeta potential effects the immobilization of microorganisms on the carrier (see para. 0035). Given that the prior art range of -10 to +10 mV overlaps the claimed range of -25 to 0 mV a prima facie case of obviousness exists and it would have been obvious to one skilled in the art to adjust the zeta potential to within the claimed range (see In re Peterson, 315
F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05). 
	Heitkamp and Niimi are analogous inventions in the art of microbial carriers. It would have been obvious to one skilled in the art to adjust the zeta potential of the carrier of Heitkamp, as disclosed by Niimi, to between -25 mV and 0 mV in order to optimize the immobilization of microorganism on the carrier (see Niimi para. 0035).
	Heitkamp is silent as to the particle size of the carbon component. 
	Cho teaches a microbial carrier comprising carbon with a particle size of 2µm to 200µm (200 mesh, ~75 µm) (see col. 8 lines 18-25).
	Heitkamp and Cho are analogous inventions in the art of microbial carriers. It would have been obvious to one skilled in the art before the effective filing date of the invention to use a carbon source in Heitkamp with a particle size of 2µm to 500µm, as disclosed by Cho because the same particle size provides sufficient porosity (see Chu col. 4 lines 49-50) and porosity is desirable in Heitkamp (see Heitkamp col. 7 lines 34-35).

Regarding Claim 10:
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claim 22 wherein the carbon component is graphite (see col. 6 lines 32-37).

Regarding Claim 13:
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claim 10. The combination does not explicitly teach isotropic graphite. However, Heitkamp teaches that the adsorbent is selected from carbon sources (see col. 6 lines 32-37). Therefore, it would have been obvious to one skilled in the art to select any known source of adsorbent carbon material and isotropic graphite is a known adsorbent carbon source (see Ando et al USPN 5,894,696 used as an evidentiary reference col. 9 lines 13-15).
Regarding Claim 24:
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claim 22.
	Heitkamp does not explicitly teach wherein the microorganisms are nitrifying bacteria.
	Cho further teaches immobilizing nitrifying bacteria on a carrier (see col. 2 lines 38-40).
	Heitkamp and Cho are analogous inventions in the art of microbial carriers. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified bacteria of Heitkamp with nitrifying bacteria, as disclosed by Cho because Heitkamp teaches that the carrier can be used to immobilize any bacteria for biodegradation (see col. 8 lines 38-56) and it is the simple substitution of one  bacteria for another known bacteria, obviously resulting in a carrier that can be used for nitrification with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550
U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 2, 3, 8, 9, 12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heitkamp et al (USPN 5,980,738) in view of Niimi (JP 2015124306, English machine translation provided) as applied to claim 1 above, and further in view of Cho et al (USPN 6,372,138).

Regarding Claims 2 and 23:
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claims 1 and 21.
	Heitkamp does not explicitly teach wherein the microorganisms are nitrifying bacteria.
	Cho teaches immobilizing nitrifying bacteria on a carrier (see col. 2 lines 38-40).
	Heitkamp and Cho are analogous inventions in the art of microbial carriers. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified bacteria of Heitkamp with nitrifying bacteria, as disclosed by Cho because Heitkamp teaches that the carrier can be used to immobilize any bacteria for biodegradation (see col. 8 lines 38-56) and it is the simple substitution of one  bacteria for another known bacteria, obviously resulting in a carrier that can be used for nitrification with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550
U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 3:
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claim 1.
	Heitkamp is silent as to the particle size of the carbon component. 
	Cho teaches a microbial carrier comprising carbon with a particle size of 1µm to 1000µm (200 mesh, ~75 µm) (see col. 8 lines 18-25).
	Heitkamp and Cho are analogous inventions in the art of microbial carriers. It would have been obvious to one skilled in the art before the effective filing date of the invention to use a carbon source in Heitkamp with a particle size of 1µm to 1000µm, as disclosed by Cho because the same particle size provides sufficient porosity (see Chu col. 4 lines 49-50) and porosity is desirable in Heitkamp (see Heitkamp col. 7 lines 34-35).

Regarding Claim 8: 
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claim 2.
	Heitkamp is silent as to the particle size of the carbon component. 
	Cho teaches a microbial carrier comprising carbon with a particle size of 1µm to 1000µm (200 mesh, ~75 µm) (see col. 8 lines 18-25).
	Heitkamp and Cho are analogous inventions in the art of microbial carriers. It would have been obvious to one skilled in the art before the effective filing date of the invention to use a carbon source in Heitkamp with a particle size of 1µm to 1000µm, as disclosed by Cho because the same particle size provides sufficient porosity (see Chu col. 4 lines 49-50) and porosity is desirable in Heitkamp (see Heitkamp col. 7 lines 34-35).

Regarding Claim 9:
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claim21 wherein the carbon component is graphite (see col. 6 lines 32-37).

Regarding Claim 12:
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claim 9. The combination does not explicitly teach isotropic graphite. However, Heitkamp teaches that the adsorbent is selected from carbon sources (see col. 6 lines 32-37). Therefore, it would have been obvious to one skilled in the art to select any known source of adsorbent carbon material and isotropic graphite is a known adsorbent carbon source (see Ando et al USPN 5,894,696 used as an evidentiary reference col. 9 lines 13-15).

Regarding Claims 15-17:
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claims 2, 3, and 8, wherein the proportion of the carbon component is from 0 weight % to 60 weight %, and the proportion of the resin is from 40 weight % to 100 weight %. Given that the prior art proportions of 0 to 60 wt% carbon and 40 to 100 wt% resin overlap the claimed proportions of 50 to 75 weight% carbon and 20 to 40 weight% resin a prima facie case of obviousness exists and one skilled in the art would have found it obvious to use 50 to 75 wt% carbon and 20 to 40 wt% resin (see In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05).

Regarding Claims 18-20:
	Heitkamp, as previously modified, teaches the microorganism immobilized carrier according to claims 2, 3, and 8, wherein the interior thereof includes continuous pores, and the pores have a diameter of from 1 µm to 1000 µm (1 to 420µm) (see Heitkamp col. 8 lines 10-14).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        5/19/2022